
	
		I
		112th CONGRESS
		2d Session
		H. R. 6709
		IN THE HOUSE OF REPRESENTATIVES
		
			December 27, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To reauthorize the course material pilot grant program
		  under the Higher Education Opportunity Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Course Material Pilot Grant Program
			 Act.
		2.Pilot Grant
			 program for course material rentalSection 803(e) of the Higher Education
			 Opportunity Act (20 U.S.C. 1015b note) is amended by striking fiscal
			 years 2009 and 2010 and inserting fiscal years 2014 and
			 2015.
		3.National study on
			 the education of the deafSection 211(d) of the Education of the Deaf
			 Act of 1986 (20 U.S.C. 4360(d)) is amended by striking fiscal years 2009
			 and 2010 and inserting fiscal years 2014 and 2015.
		
